Citation Nr: 1715742	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to additional accrued VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The appellant in this case is the executor of the Veteran's surviving spouse's estate.  The Veteran died in 1982, and his surviving spouse died in April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision letter by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  Jurisdiction of the matter belongs to the RO located in Huntington, West Virginia.

This matter was previously before the Board in June 2014 at which time it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran's surviving spouse had been receiving VA benefits in the amount of $1,370.00.

2.  In May 2009, VA sent a check for VA benefits in the amount of $1,370.00 to the Veteran's surviving spouse, however, she had passed away on April 13, 2009.  

3.  The appellant informed VA that the Veteran's surviving spouse had died and consequently returned the $1,370.00 check to VA.

4.  The Veteran's surviving spouse's estate was entitled to reimbursement of VA benefits in the amount of $1,059.00.

5.  Where a Veteran's surviving spouse, entitled to receive a Veteran's death benefit, dies before receiving the benefit, VA is not required to pay to the deceased surviving spouse's estate the amount of the benefit the surviving spouse would have received, but for his or her death.


CONCLUSION OF LAW

The criteria for entitlement to additional accrued VA benefits in the amount of $311.00 have not been met.  38 U.S.C.A. §§ 5107, 5310(b) (West 2014); VAOPGCPREC 1-2009 (January 22, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the pertinent facts are not in dispute with respect to the issue adjudicated below.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the VCAA is not applicable and any failure to meet the VCAA duty to assist and notify is harmless error.  See Valiao v. Principi, 17 Vet. App. 229   (2003).  For these reasons, the Board finds that no further notification or development action is necessary on the issue now being decided.




Additional Accrued VA Benefits

The appellant in this case seeks additional accrued VA benefits as the executor for the estate of the Veteran's surviving spouse.

In May 2009 VA sent a check for VA benefits in the amount of $1,370.00 to the Veteran's surviving spouse.  Unknown to VA, however, was that the Veteran's surviving spouse had passed away on April 13, 2009.  Accordingly, the appellant informed VA that the Veteran's surviving spouse had died and consequently returned the $1,370.00 check to VA.

A benefit audit worksheet dated April 27, 2012, indicates that VA recalculated the Veteran's surviving spouse's benefits and determined that the Veteran's surviving spouse (the Veteran's surviving spouse's estate) was entitled to a payment of VA benefits in the amount of $1,059.00.  It appears that payments by VA of $748 and $311 have been made for a total of $1,059.00.

The appellant believes that the Veteran's surviving spouse's estate is due an additional $311.00, apparently based on the initial calculation of $1,370.00 minus the $1059.00 that has been distributed.

VA compensation payable to a Veteran ends on the last day of the month before the Veteran's death.  See 38 U.S.C. § 5112 (b)(1); see also Pelea v. Nicholson, 497 F.3d 1290, 1291 (Fed. Cir. 2007).  Under 38 U.S.C. § 5310 , however, a surviving spouse of a Veteran is entitled to a one-time benefit for the month of the Veteran's death if at the time of the Veteran's death, the Veteran was receiving VA compensation, i.e. a month of death check.  See also 38 C.F.R. § 3.20 (b) (2016).

In this case, the Veteran's spouse, who had been receiving VA benefits in the amount of $1,370.00, died in April 2009.  It was determined that the surviving spouse's estate was not entitled to this benefit, less reimbursement for qualifying expenses.   This amount was determined to be $1,059.00.  Thus, the estate of the surviving spouse is not entitled to the remaining $311.00.  By analogy, VA's General Counsel has held that, in circumstances where a Veteran's surviving spouse, entitled to receive section 5310(b)(1) month of the Veteran's death benefit, dies before receiving the benefit, VA is not required to pay to the deceased surviving spouse's estate the amount of the section 5310(b) benefit the surviving spouse would have received, but for his or her death.  VAOPGCPREC 1-2009 (January 22, 2009). 

Under the law, this VA benefit terminates with the death of the surviving spouse. Specifically, the statutory terms chosen by Congress in enacting the regulatory provision read in the context of the statutory scheme for Veterans' benefits, clearly indicates that the benefit was intended solely for the surviving spouse of a Veteran. Cf. Pelea v. Nicholson, 497 F.3d 1290, 1292 (Fed. Cir. 2007) (providing similar analysis concerning dependency and indemnity compensation benefits upon the death of a surviving spouse).  Under these circumstances, because the appellant is not the Veteran's surviving spouse, she is not entitled to the Veteran's surviving spouse's month of death check. 

The Board has also carefully considered the argument as to entitlement to the month of death check as an accrued benefit owed to the surviving spouse.  VA's General Counsel, however, has held that where a surviving spouse entitled to such benefit dies before receiving the benefit, the benefit is not subject to the accrued benefits provisions because the benefit is a one-time payment for the month of death and, therefore, cannot be considered "periodic monetary benefits."  Id.  

While the Board is sympathetic to the appellant's arguments, it is bound by the 
applicable law and regulations, as well as the General Counsel's opinion.  See 38 U.S.C.A. § 7104 (c).  The Board can only determine whether the appellant meets all of the requirements of the benefit being sought and, if she is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

 In reaching this decision, the Board does not wish in any way to diminish the Veteran's heroic service.  However, the Board has no option but to decide this claim in accordance with the applicable law.  Under these circumstances, the Board must find that there is no legal basis for granting this appeal.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to additional accrued VA benefits is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


